Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered November 1, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent withholding good time credit.
Petitioner challenges a determination that withheld one year, one month and 22 days of good time allowance based upon his failure to complete certain treatment programs. The Attorney General has advised the Court that petitioner reached the maximum expiration date of his sentence and was released from prison. Accordingly, this appeal must be dismissed as moot (see Matter of Roach v Goord, 19 AD3d 839 [2005]; Matter of Eades v Duncan, 307 AD2d 503 [2003]; Matter of Ferro v Luvera, 288 AD2d 735 [2001]).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.